Title: To Thomas Jefferson from James Sullivan, 7 January 1806
From: Sullivan, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Boston 7th January 1806
                        
                        I should have indulged the pleasure of replying to the letter you condescended to honour me with in June
                            last; but I reflected that there was a vast number, who had a prior claim, and with whom a correspondence with Mr
                            Jefferson, personally, would be more agreeable to him, and I also considered, that the accumilation of business, on the
                            mind of the first magistrate of a nation must be so great, as to render the intrusion of speculative letters disagreeable.
                            When I addressed a letter to you, of which yours was the consolatory, and supporting answer, I was under some anxiety of
                            mind on account of the malicious slanders which one Joseph Blake Esqr., The father of our district attorney, had uttered
                            against me; and what hurt me most, was that this old man had publickly asserted, that you had declared you had no
                            confidence in me when I mentioned, a manner for you to take off the aspersion. I meant no more than a notice in the way
                            of agency in settling a line &c; but there is nothing of that kind to do—The Blake family are detected in a
                            combination to stop the republican presses, and what they now say, can injure no body.
                        I think that the American cause, the cause of freedom, gains ground every day here. The administration of
                            the general government is highly esteemed, and the great body of the people rejoice in it. The faction which has given us
                            so much trouble, have now no hope but in a third party which they can have no success in raising. They are as malicious as
                            ever, but the circle on which their calumniating undulation spreads,
                            grows narrower, and yet narrower, and they are in fact ashamed of themselves.
                        I have troubled you thus far on matters which you are, perhaps, much better acquainted with than I am. I
                            hope you will pardon me for making a suggestion to you directly, which I could not bring my feelings to do by a second
                            hand. My youngest Son George Sullivan, Who is twenty three years old, is gone as the private Secretary of Mr Bowdoin. that
                            Gentlemans health was bad, and he wanted one near him, whose politeness would aid his family, and whose abilities would
                            assist his mission. My son passed through the university with great reputation as a scholar and a gentleman. he has passed
                            through a regular law education, and is admitted to the bar. By being able to assure you, with sincerity, and truth, that
                            his morals are irreproachable, and his talents great, I injoy the richest blessing a parent can have. His pecuniary
                            advantages under this favourable opportunity are very small, and add to the public and private pecuniary burdens, I feel.
                            our commerce is much in the hand of the feds, and they will not notice one of our party. Should there be any thing in
                            Spain, as Secretary to the commissioners there, or the like, in which he could, by our government be rendered useful it
                            would eaze, as well as gratify me, and mortify those who would yet
                            spread the idea of a want of confidence between the administration and me—
                        Pray pardon this letter and beleive me to be among the admirers of your virtue and the supporters of your
                            principles
                        
                            Ja Sullivan
                            
                        
                    